195 S.W.3d 897 (2004)
359 Ark. 206
Jeff HOUSE and Don Strahl, Petitioners,
v.
Honorable John N. FOGLEMAN, Circuit Judge, Respondent.
No. 04-1072.
Supreme Court of Arkansas.
October 15, 2004.
*898 Charles Brian Williams, for petitioners.
Mike Beebe, Att'y Gen., by: Tim Gauger, Ass't Att'y Gen., for respondent.
PER CURIAM.
Petitioners move for an accelerated proceeding and petition for writ of certiorari and mandamus. We deny the petition for certiorari and mandamus. The Petitioners seek an order from this court vacating the orders of the circuit court and directing the West Memphis city clerk to count the signatures on the petitions before a deficiency in the petitions due to the absence of an enacting clause on the proposed initiative is addressed. A second issue is whether amended petitions filed less than sixty days before the General Election violated Article 5, § 1 of the Arkansas Constitution.
At this writing, the General Election will be held in seventeen days. That time frame does not allow this court sufficient time to have the matter thoroughly briefed and reviewed. See, e.g., Stilley v. Young, 342 Ark. 378, 28 S.W.3d 858 (2000) (per curiam). Moreover, the petitioners rely on two cases that have been overruled by this court. See Finn v. McCuen, 303 Ark. 418, 798 S.W.2d 34 (1990) and Scott v. McCuen, 289 Ark. 41, 709 S.W.2d 77 (1986), overruled by Stilley v. Priest, 341 Ark. 329, 16 S.W.3d 251 (2000).
Petition denied.